DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement filed 10/13/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities:
In line 2 of paragraph 51, “treatment space 3232” should be –treatment space 3233--.
In line 1 of paragraph 57,  “FIGS. 4 and 5” do not show buffer chambers 3800. Only figures 2 and 3 show that. As understood by the examiner, it is suggested that “FIGS. 4 and 5” be changed to –FIGS. 2 and 3--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (JP 2016181641, see attached machine translation).
As to claim 1, Aoyama taches an apparatus for treating a substrate (fig. 1), the apparatus comprising: a heat treatment chamber (4,5,6) having an interior space (area inside the sidewalls 61, the top 51, and the bottom floor); a housing (area enclosed by sidewall 61, upper chamber window 63, and lower chamber window 64) provided in the interior space, the housing having a treatment 5space (65) therein ([0022] and [0026]); a gas supply line (81,82,83) configured to supply, into the treatment space, a hydrophobic gas (nitrogen 185) for hydrophobicizing the substrate ([0027] – [0029]); and a decomposition unit (titanium oxide film and flash lamps) configured to decompose an alkaline gas (ammonia 189) leaking from the treatment space to the interior space ([0025], [0079], and [0080]).
As to claim 4, Aoyama further teaches the decomposition unit includes a photo-catalyst (titanium oxide [0025]).
As to claim 5, Aoyama further teaches the photo-catalyst is provided in a 5film form and is configured to surround the housing ([0094], it is on the inner wall, ceiling, and floor of the heating space 65).
As to claim 6, Aoyama further teaches the photo-catalyst has a bar shape ([0079] – [0080], it’s a film over the sidewalls, which are flat. Thus, it has a bar shape).
As to claim 7, Aoyama further teaches the decomposition unit further 10includes an irradiation member (flash lamps FL) configured to irradiate light to the photo-catalyst ([0085]).
As to claim 8, Aoyama further teaches the irradiation member is provided on an inner wall (upper wall 51) of the heat treatment chamber and the photo-catalyst is provided on one surface (bottom) of the irradiation member (fig. 1).
As to claim 9, Aoyama further teaches the photo-catalyst is disposed on a path along which the alkaline gas leaks from the treatment space to the interior space ([0085] and [0094], the titanium oxide film is all over the treatment space, thus it’s in the path).
As to claims 15 and 16, Aoyama further teaches the photo-catalyst is provided on the inner wall of the heat treatment chamber and surrounding the entrance/exit opening ([0094]).
As to claim 17, Aoyama further teaches the photo-catalyst contains titanium dioxide (TiO2) ([0025]).
As to claim 18, Aoyama further teaches the alkaline gas is ammonia gas ([0073]).

Allowable Subject Matter
Claims 2, 3, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 2 and 3, the prior art fails to teach the housing includes: a body having an open top side; and a cover configured to cover the open top side of the body, wherein the body and the cover are combined with each other to form the 15treatment space, and wherein the cover vertically moves to open or close the treatment space.
As to claim 10-14, Aoyama does not teach the various shapes of the photo-catalyst. It is a film to be formed on the inside of the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
5/26/22